Citation Nr: 0615019	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from June 1943 to July 1946 
and June 1951 to November 1956. He died in March 2003. The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The appellant testified before the undersigned at a January 
2006 hearing at the RO. A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in March 2003. The death certificate 
lists the immediate cause of death as acute myocardial 
infarction, due to or as a consequence of congestive heart 
failure, due to or as a consequence of pneumonia.  
Cardiovascular disease was not shown in service or within 1 
year from separation from either period of service.

3.  At the time of the veteran's death, the veteran had a 
total disability rating on the basis of unemployability as 
due to service-connected disability (TDIU) effective from 
April 12, 1993. His combined rating for multiple service-
connected disabilities was 90 percent, effective from April 
12, 1993; the veteran had no pending claims at the time of 
his death.

4.  At the time of death, service connection was granted for 
post-traumatic stress disorder, rated 70 percent disabling; 
arthritis of the lumbar spine, rated 40 percent disabling; 
arthritis of the cervical spine, rated 20 percent disabling; 
arthritis of the left knee, rated 10 percent disabling; a 
scar on the dorsum of the right hand, rated 10 percent 
disabling; and, a skin disorder of the hands and feet, rated 
noncompensably disabling.

5.  There is no competent medical evidence demonstrating a 
causal relationship between the veteran's military service or 
any disability or disease in service, and the cause of his 
death.

6.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he otherwise shown to be 
entitled to a total rating for the 10 year period prior to 
his death.

7.  The appellant's claim for death pension benefits was 
received in April 2003.

8.  During the annualized income period at issue, the 
appellant received Social Security Administration benefits 
reported as the amount of $638 per month ($7656 annually), 
and also received proceeds from VA in the amount of $425 in 
burial benefits. 

9.  During the annualized income period at issue, the 
appellant paid unreimbursed expenses of $408 for the 
veteran's burial.

10.  The appellant's countable annualized income for death 
pension purposes exceeded the applicable annualized income 
limit of $6497.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  Cardiovascular disease was not incurred in 
or aggravated by service, may not be presumed therein, and is 
not shown to be related to service connected disorders.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 20.1106 (2005). 

3.  Due to excessive countable income, the appellant did not 
satisfy the basic eligibility requirements to receive non-
service-connected death pension benefits, based upon her 
claim received in April 2003. 38 U.S.C.A. §§ 1503, 1521, 1541 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3(b), 3.271, 3.272, 
3.273 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims. As required by 38 U.S.C.A. § 5103(a), 
prior to the initial unfavorable agency of original 
jurisdiction (AOJ) decision, the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
pertinent to the claim. 

In a June 2003 VCAA notification letter, and February 2004 
letter, the appellant was advised of the first three elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R § 3.159(b). In these 
and other correspondence in the file, as well as in the July 
2003 rating decisions and June 2004 statement of the case, 
the RO provided the appellant with a summary of the evidence, 
the applicable laws and regulations, a discussion of the 
facts of the case, and the basis of the denials. VA 
specifically notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The appellant was also 
informed of the evidence and information necessary to 
substantiate the claims, the information required from her in 
order for VA to obtain evidence and information in support of 
the claims, and the assistance that VA would provide in 
obtaining evidence Since the appellant was informed of the 
evidence that would be pertinent to the claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that she was on notice of the fact that she should submit any 
pertinent evidence in her possession. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present appeal, the letters dated in June 2003 and 
2004 did not include the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. Despite the deficiencies in the notices 
however, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision in this 
case. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). As service connection is unwarranted for the 
disabilities, and no ratings are forthcoming in this case, 
any deficits in these notices are no more than non-
prejudicial error. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7151 (Fed. Cir. 
Apr. 5, 2006). Further, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot. On 
review, the Board is satisfied that the veteran received 
notice equivalent to that required under of the provisions of 
the VCAA and all pertinent court precedent, and the content 
of the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and to the 
extent appropriate, to more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In the present case, 
the claims folder contains pertinent evidence including the 
service medical records, and post-service medical records 
including the certificate of death, and terminal medical 
records. The appellant was afforded a hearing before the 
Board in January 2006. Although she testified that the 
veteran had been treated by a physician who knew of his 
suicidal tendencies, the Board finds remand for these records 
unnecessary since there is no competent medical evidence in 
the record other than the appellant's belief, that relates 
the cause of death to suicide or to the veteran's psychiatric 
disability/PTSD, or any other service-connected disability. 
Notably, the veteran died while still hospitalized. Thus the 
Board concludes that there is no reasonable possibility that 
such assistance would aid in substantiating the claim. Given 
the development of record, the Board is satisfied that VA has 
complied with its duty to assist the appellant in the 
development of facts pertinent to the claims, and that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage without 
remand for additional development is not prejudicial to the 
appellant. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service connection for the cause of death

Although the Board has reviewed all of the evidence of record 
submitted in support of the claims, and the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). Accordingly, only the salient records will 
be discussed below. 

The veteran died in March 2003. His death certificate shows 
that his immediate cause of death was acute myocardial 
infarction, due to or as a consequence of congestive heart 
failure, due to or as a consequence of pneumonia. The 
veteran's service medical records are entirely negative for 
the medical conditions which were present and responsible for 
his death in March 2003, and there is no subsequent evidence 
linking his causes of death to service.

At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder (PTSD) rated as 70 percent 
disabling effective from April 12, 1993; arthritis of lumbar 
spine rated as 40 percent, of cervical spine rated as 20 
percent, and of the left knee rated as 10 percent, all 
effective from February 1993; scar dorsum of right hand, 
rated 10 percent effective from May 1979; dermatophytosis, 
hands and feet, noncompensably rated effective from November 
1956. His combined rating for service-connected disabilities 
was 90 percent, effective from April 12, 1993; he was also 
awarded a total disability rating on the basis of individual 
unemployability due to service-connected disability (TDIU), 
effective from April 12, 1993. The veteran had no pending 
claims at the time of his death.  

The appellant and her representative argue in various 
statements, and during her hearing before the undersigned, 
that her husband's service-connected PTSD caused mental 
disability such that he wanted to commit suicide, and that he 
had received psychiatric treatment for PTSD symptoms 
including suicidal behavior, and despite warnings from the 
physician, he checked himself out of the hospital in February 
2003 when told that it might be fatal, and by doing so, he 
ultimately caused his death. 

Private hospitalization records dated in July 2002 to August 
2002 show falling and confusion, with no head trauma and no 
loss of consciousness or other injuries; and again in 
February 2003 for shortness of breath secondary to chronic 
obstructive pulmonary disorder versus congestive heart 
failure. On both occasions, the veteran was noted as awake, 
alert, oriented times three. On hospitalization in February 
2003, the private examiner noted that the veteran had a 
history of coronary artery disease status post coronary 
artery bypass graft surgery, and a history of PTSD, among 
other listed disabilities. He was adamant about his refusal 
to stay in the hospital, and was instructed on the risks of 
seizure, myocardial infarction and cardiac arrythmias if he 
went home. No psychiatric suicidal episodes were noted. The 
veteran went home, and was readmitted later in February 2003 
for similar problems, began to do progressively better, but 
expired two weeks thereafter while hospitalized, on March 6, 
2003. There was no autopsy. 

There is no objective medical evidence in the record to 
support the appellant's assertions that the veteran meant to 
commit suicide by leaving the hospital the first time. The 
veteran's terminal hospitalization records show treatment for 
non service-connected disorders, which have not been related 
to his military service, or to any of his service-connected 
disabilities. No suicidal psychiatric episodes were noted on 
any hospitalizations. Although the appellant testified to her 
belief that he was reckless with respect to his health 
because he wanted to commit suicide, the veteran died of 
cardiac and pulmonary complications which have not been 
related to his PTSD. Notably, the veteran was rated at 70 
percent for his PTSD, which rating remained unchanged since 
1993. Further, the appellant's statements do not constitute 
competent medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on the diagnosis or 
etiology of a disorder. LeShore v. Brown, 8 Vet. App. 406 
(1995). When the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the above, the Board finds that the preponderance 
of the evidence demonstrates that the veteran's causes of 
death are not related to service or to a service- connected 
disability. As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is inapplicable. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Entitlement to DIC benefits

DIC may be awarded to a surviving spouse upon the service- 
connected death of the veteran. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a). If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to benefits. Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected. A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability rated totally disabling if the 
service-connected disability was either continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22. The total 
rating may be schedular or based on unemployability. 38 
C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106.

Entitlement to 38 U.S.C.A. § 1318 benefits can be 
established: (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for clear and 
unmistakable error (CUE) in a previous rating decision. See 
National Organization of Veterans' Advocates Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003); 38 C.F.R. § 3.22 (2005).

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318. At the time of the veteran's death in March 
2003, he had a combined rating of 90 percent for his service-
connected disabilities, and a total rating based on 
individual unemployability effective from April 12, 1993.  
This effective date was assigned based on a reopened claim 
for increased benefits.  A May 1993 psychiatric examination 
noted that appellant was unemployable due to psychiatric 
impairment.  There is no earlier claim, nor is there earlier 
evidence that the veteran was unemployable due solely to 
service connection disorders. 

None of the service-connected disabilities were rated 
separately or in combination as 100 percent disabling at any 
time prior to death. Moreover, the appellant has not raised a 
claim of CUE in a final rating decision, pursuant to 38 
C.F.R. § 3.105(a). See also Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994). Although 
the veteran was awarded a TDIU since April 12, 1993, he died 
in March 2003 before the expiration of the ten year period of 
the award. Therefore a total rating was not in effect for at 
least 10 years prior to the veteran's death. Where, as in 
this instance, the law and not the evidence is dispositive of 
the issue before the Board, the claim for DIC benefits must 
be denied because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

IV.  Entitlement to non service-connected pension benefits.

As a preliminary matter, the essential facts in this case 
have been fully developed and are not in dispute. The 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) has no effect upon an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter. Manning v. Principi, 
16 Vet. App. 534 (2002).

The improved pension program, including death pension 
benefits, is an income-based program. There are certain 
established annual income limits which, if they are exceeded, 
disqualify a claimant for improved pension. In addition, 
these maximum income limits constitute the maximum annual 
amount of improved pension payable to a qualifying claimant; 
however, this amount is reduced on a dollar-for-dollar basis 
by the claimant's annual countable income. 38 U.S.C.A. § 
1521; 38 U.S.C.A. § 3.273. Countable income for pension 
purposes includes all payments of any kind or from any source 
unless specifically excluded. 38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a). The specific exclusions from countable income are 
listed at 38 C.F.R. § 3.272. These include unreimbursed 
medical expenses (see 38 C.F.R. § 3.272(g)) and, for death 
pension only, unreimbursed expenses of a veteran's last 
illness, burial, and just debts (see 38 C.F.R. 
§ 3.272(h)(1)).

In the present case, the veteran died in March 2003, and the 
appellant's claim for death pension benefits was received 
early in the following month. It is not disputed that, 
effective from May 1, 2003, the appellant was in receipt of 
federal retirements benefits in the amount of $638 per month, 
or $7656 annually. The appellant provided zero values on all 
questions related to income and net worth, and indicated no 
deductible expenses other than payment of burial expense of 
$833. Social Security Administration records reflect a 
monthly benefit of $638, which is countable income under the 
improved pension program. VA reimbursed burial expenses in 
the amount of $425. Thus, the balance of $408 is deductible 
from her countable income for death pension purposes.

Using the sum of the income figures set forth above, none of 
which have been disputed by the appellant, her annualized 
countable income for death pension purposes exceeds the 
applicable income limit of $6497. See Veterans Benefits 
Administration Manual M-21-1, Adjudication Procedures, 
Appendix B - Rate Tables from December 1, 2002. The appellant 
has not reported any final medical expenses paid in the 
veteran's behalf, or other deductible expenses.

Accordingly, the Board must conclude that the appellant did 
not satisfy the threshold income limit for eligibility to 
receive death pension benefits based upon her claim received 
in April 2003. In cases such as this, where the law is 
dispositive, a denial of the claim is in order because of the 
absence of legal merit. Sabonis v. Brown, 6 Vet.App. 426 
(1994). The appellant is free to reapply for death pension 
benefits at any future time. See 38 C.F.R. § 3.271(a). 
However, in support of any new claim, she must again 
accurately report her current income and any medical or other 
expenses that would be deductible expenses


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for dependency and indemnity compensation (DIC) 
benefits under 38 38 U.S.C.A. § 1318 is denied.

Improved pension benefits are denied due to excessive income.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


